DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The preliminary amendments to the claims filed on 10/22/2020 have been accepted and entered for examination. 

Claim Objections
Claims 5, 11, 17 and 22 are objected to because of the following informalities:  the claims have failed to include a period at the end of the tables. Thus, for purpose of clarification, it is suggested to include a period at the end of the tables.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0230688 A1 to Huang et al. (hereafter refers as Huang) in view of US 2015/0249984 A1 to Papasakellariou et al. (hereafter refers as Papasakellariou).
Regarding claims 1 and 7, Huang teaches an uplink control information sending method (a method for transmitting uplink control information, Fig. 5, 14 and paragraphs [177, 257], provisional 62/619,648, hereafter refers as provisional, Fig. 5, 14 and paragraphs [172, 252]) and an apparatus (an UE for transmitting uplink control information, Fig. 5, 14 and paragraphs [177, 257], provisional, Fig. 5, 14 and paragraphs [172, 252]), comprising: 
one or more processors (processor, Fig. 9 and paragraph [217], provisional, Fig. 9, paragraphs [212-213]), and 
a computer-readable storage medium storing program instructions (a memory for storing software therein, Fig. 9 and paragraphs [217-220], provisional, Fig. 9, paragraphs [214-216]); 
wherein, when executed by the one or more processors, the instructions cause (wherein, when executed by the processor, the software cause the UE to perform the method, Fig. 9 and paragraphs [217-220], provisional, Fig. 9, paragraphs [213-216]) the apparatus to:
receive first downlink control information from a network device (the UE receives a first downlink control information from a network device/base station, paragraphs [117-118, 121, 178], provisional, paragraphs [100, 112-113, 116-117, 173]), wherein the first downlink control information is used to schedule a physical uplink shared channel (PUSCH) (wherein the first downlink control information indicates resources allocated for a PUSCH, paragraphs [117-118, 121, 178], provisional, paragraphs [100, 112-113, 116-117, 173]);
determine, based on the first downlink control information, that the uplink is not used to send uplink shared channel (UL-SCH) without data (the grant/first downlink control information indicates that the UE to send uplink shared channel without the UL-SCH data, paragraphs [62, 116, 119], provisional, paragraphs [57, 111, 114]); and
(the UE sends a first uplink control information, i.e. UCI, to the network device/base station through the PUSCH, Fig. 5, 14 and paragraphs [106-107, 164, 177, 180-182, 257], provisional 62/619,648, hereafter refers as provisional, Fig. 5, 14 and paragraphs [101-102, 159, 172, 175-177, 252]), wherein the first uplink control information comprises a hybrid automatic repeat request-acknowledgement, a first part of channel state information, and a second part of the channel state information (wherein the first UCI comprises a HARQ-ACK, a first part of CSI and a second part of CSI, paragraphs [106, 177, 180-182], provisional, paragraphs [101, 172, 175-177]), wherein:
a total quantity of resource elements that are in the PUSCH and are used to carry the first uplink control information is M (a total number of REs that are in the PUSCH and are used to carry the first UCI is a number M, paragraphs [108-109, 139-141], provisional, paragraphs [103-104, 134-138]), and
a quantity of resource elements that are in the PUSCH and are used to carry the hybrid automatic repeat request-acknowledgement is a minimum value of a first quantity and the total quantity M (wherein the a quantity of REs used for carrying the HARQ-ACK is a minimum value of a first quantity and the total quantity M, paragraphs [108-109, 139-141], provisional, paragraphs [103-104, 134-138]), wherein the first quantity is equal to a value of a ratio of a first product to a second product (wherein the first quantity is equal to a value of a ratio of first product to a second product, paragraphs [108-109, 139-141], provisional, paragraphs [103-104, 134-138]), wherein the first product is a product of a (wherein the first product is a product of a number of HARQ-ACK available for transmission, paragraphs [108-109, 139-141], provisional, paragraphs [103-104, 134-138]) and a code rate compensation parameter of the hybrid automatic repeat request-acknowledgement (and an 
    PNG
    media_image1.png
    34
    86
    media_image1.png
    Greyscale
 , which is a weighting proportionality for HARQ-ACK bits, paragraphs [108-109, 139-142], provisional, paragraphs [103-104, 134-139]).
However, Huang does not explicitly teach the second product is “a product of a first code rate and a modulation order” nor the value is a “round up” value.
Papasakellariou teaches a quantity of resource elements that are in the PUSCH and are used to carry the hybrid automatic repeat request-acknowledgement is a minimum value of a first quantity and the total quantity M (determines a quantity of REs that are in the PUSCH and are used to carry the HARQ-ACK is a minimum value of a first quantity and a total quantity of PUSCH, paragraphs [15-16, 59, 62]), wherein the first quantity is equal to a round-up value (wherein the first quantity is equal to a round up value, paragraph [16]) of a ratio of a first product to a second product (of a ratio of a first product to a second product, paragraphs [15-16, 59, 62]), wherein the first product is a product of a payload size of the hybrid automatic repeat request-acknowledgement (wherein the first product is a product of a payload size of a HARQ, i.e. O, paragraphs [15-16, 59, 62]) and a code rate compensation parameter of the hybrid automatic repeat request-acknowledgement (and a 
    PNG
    media_image2.png
    22
    77
    media_image2.png
    Greyscale
parameter of HARQ-ACK allowing the base station to vary data BLER by varying the parameter, paragraphs [15-16, 59, 62]), and the second product is a product of a first code rate (the second product is a product of an initial code rate, i.e. R, paragraphs [15-16, 59, 62]) and a modulation order (a modulation order, Qm, paragraphs [15-16, 59, 62]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the first quantity is equal to a round-up value of a ratio of a first product to a second product, wherein the first product is a product of a payload size of the hybrid automatic repeat request-acknowledgement and a code rate compensation parameter of the hybrid automatic repeat request-acknowledgement, and the second product is a product of a first code rate and a modulation order as taught by Papasakellariou, with the teachings of the first quantity and the first product is a product of a payload size of the hybrid automatic repeat request-acknowledgement and a code rate compensation parameter of the hybrid automatic repeat request-acknowledgement as taught by Huang, for a purpose of increasing efficiency in determining the quantity of REs for HARQ-ACK based on the first code rate and a modulation order, as such the teachings would be compatible with a standard wireless communication (see Papasakellariou, paragraphs [14-17, 59-62]).
Regarding claims 13 and 18, Huang teaches an uplink control information receiving method (a method for receiving uplink control information, Fig. 5, 14 and paragraphs [177, 257], provisional 62/619,648, hereafter refers as provisional, Fig. 5, 14 and paragraphs [172, 252]) and an apparatus (a base station for receiving an uplink control information, Fig. 5, 14 and paragraphs [177, 257], provisional, Fig. 5, 14 and paragraphs [172, 252]), comprising: 
(processor, Fig. 13 and paragraphs [249-250], provisional, Fig. 13, paragraphs [244-245]), and 
a computer-readable storage medium storing program instructions (a memory for storing software therein, Fig. 13 and paragraphs [250-252], provisional, Fig. 13, paragraphs [246-248]); 
wherein, when executed by the one or more processors, the instructions cause the apparatus to (wherein, when executed by the processor, the software cause the base station to perform the method, Fig. 13 and paragraphs [250-252], provisional, Fig. 13, paragraphs [246-248]):
send first downlink control information to a terminal device (the base station sends a first downlink control information to a UE, paragraphs [117-118, 121, 178], provisional, paragraphs [100, 112-113, 116-117, 173]), wherein the first downlink control information is used to schedule a physical uplink shared channel (PUSCH) (wherein the first downlink control information indicates resources allocated for a PUSCH, paragraphs [117-118, 121, 178], provisional, paragraphs [100, 112-113, 116-117, 173]), and the first downlink control information indicates that the PUSCH is used to send PUSCH (UL-SCH) data (the grant/first downlink control information indicates that the UE to send uplink shared channel with the UL-SCH data, paragraphs [60-62, 115-116, 119], provisional, paragraphs [55-57, 108-111, 114]); and
receive, through the PUSCH, first uplink control information sent by the terminal device (the base station receives a first uplink control information, i.e. UCI, from the base station, through the PUSCH, Fig. 5, 14 and paragraphs [106-107, 164, 177, 180-182, 257], provisional 62/619,648, hereafter refers as provisional, Fig. 5, 14 and paragraphs [101-102, 159, 172, 175-177, 252]), wherein the first uplink control information comprises a hybrid automatic repeat request-acknowledgement, a first part of channel state information, and a second part of the channel state information (wherein the first UCI comprises a HARQ-ACK, a first part of CSI and a second part of CSI, paragraphs [106, 177, 180-182], provisional, paragraphs [101, 172, 175-177]), wherein
a total quantity of resource elements that are in the PUSCH and are used to carry the first uplink control information is M (a total number of REs that are in the PUSCH and are used to carry the first UCI is a number M, paragraphs [108-109, 139-141], provisional, paragraphs [103-104, 134-138]), and 
a quantity of resource elements that are in the PUSCH and are used to carry the hybrid automatic repeat request-acknowledgement is a minimum value of a first quantity and the total quantity M (wherein the a quantity of REs used for carrying the HARQ-ACK is a minimum value of a first quantity and the total quantity M, paragraphs [108-109, 139-141], provisional, paragraphs [103-104, 134-138]), wherein the first quantity is equal to a value of a ratio of a first product to a second product (wherein the first quantity is equal to a value of a ratio of first product to a second product, paragraphs [108-109, 139-141], provisional, paragraphs [103-104, 134-138]), wherein the first product is a product of a payload size of the hybrid automatic repeat request- acknowledgement wherein the first product is a product of a number of HARQ-ACK available for transmission, paragraphs [108-109, 139-141], provisional, paragraphs [103-104, 134-138]) and a code rate compensation parameter of the hybrid automatic repeat request- acknowledgement (and an 
    PNG
    media_image1.png
    34
    86
    media_image1.png
    Greyscale
 , which is a weighting proportionality for HARQ-ACK bits, paragraphs [108-109, 139-142], provisional, paragraphs [103-104, 134-139]).
However, Huang does not explicitly teach the second product is “a product of a first code rate and a modulation order” nor the value is a “round up” value.
Papasakellariou teaches a quantity of resource elements that are in the PUSCH and are used to carry the hybrid automatic repeat request-acknowledgement is a minimum value of a first quantity and the total quantity M (determines a quantity of REs that are in the PUSCH and are used to carry the HARQ-ACK is a minimum value of a first quantity and a total quantity of PUSCH, paragraphs [15-16, 59, 62]), wherein the first quantity is equal to a round-up value (wherein the first quantity is equal to a round up value, paragraph [16]) of a ratio of a first product to a second product (of a ratio of a first product to a second product, paragraphs [15-16, 59, 62]), wherein the first product is a product of a payload size of the hybrid automatic repeat request-acknowledgement (wherein the first product is a product of a payload size of a HARQ, i.e. O, paragraphs [15-16, 59, 62]) and a code rate compensation parameter of the hybrid automatic repeat request-acknowledgement (and a 
    PNG
    media_image2.png
    22
    77
    media_image2.png
    Greyscale
parameter of HARQ-ACK allowing the base station to vary data BLER by varying the parameter, paragraphs [15-16, 59, 62]), and the second product is a product of a first code rate (the second product is a product of an initial code rate, i.e. R, paragraphs [15-16, 59, 62]) and a modulation order (a modulation order, Qm, paragraphs [15-16, 59, 62]).
 (see Papasakellariou, paragraphs [14-17, 59-62]).

Claims 4, 10, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0230688 A1 to Huang et al. (hereafter refers as Huang) in view of US 2015/0249984 A1 to Papasakellariou et al. (hereafter refers as Papasakellariou) as applied to claims above, and further in view of US 2019/0215823 A1 to Kim et al. (hereafter refers as Kim).
Regarding claims 4, 10, 16 and 21, the combination of Huang and Papasakellariou does not explicitly teach wherein the first code rate and the modulation determined based on a modulation and coding scheme index comprised” in the first downlink control information.
Kim teaches a first code rate and a modulation order are determined based on a modulation and coding scheme index comprised in a first downlink control information (determining a first code rate and a modulation order based on an MCS index comprised in a UL grant, paragraphs [160-161], and provisional 62/621,577, pages 17-18).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the first code rate and the modulation order are determined based on a modulation and coding scheme index comprised in the first downlink control information as taught by Kim, with the teachings of the first code rate and the modulation order as taught by combination of Huang and Papasakellariou, for a purpose of increasing efficiency in communication between the network device and the apparatus, by specifying the first code rate and the modulation order using the index in the first downlink control information (see Kim, paragraphs [160-161], and provisional 62/621,577, pages 17-18).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0230688 A1 to Huang et al. (hereafter refers as Huang) in view of US 2015/0249984 A1 to Papasakellariou et al. (hereafter refers as Papasakellariou) as applied to claims above, and further in view of US 2019/0109626 A1 to Park et al. (hereafter refers as Park).
claims 6 and 12, the combination of Huang and Papasakellariou does not explicitly teach “a code rate of the second part of the channel state information is not higher than a threshold code rate”. 
Park teaches a code rate of the second part of the channel state information is not higher than a threshold code rate (a code rate of a second part of CSI is not higher than a threshold code rate, paragraphs [480-486], and provisional 62/565170, page 27).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of a code rate of the second part of the channel state information is not higher than a threshold code rate as taught by Park, with the teachings of the second part of the channel state information as taught by combination of Huang and Papasakellariou, for a purpose of increasing efficiency in communication by determining code rate for the second part of the channel state information and only allowing all of the second part of the CSI to be transmitted when the code rate of the second part of the CSI is not higher than the threshold code rate(see Park, paragraphs [480-486], and provisional 62/565170, page 27).

Allowable Subject Matter
Claims 2-3, 8-9, 14-15 and 19-20 are objected
Claim 4, 11, 17 and 22 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0128942 A1 discloses a rounded-up value associated with the HARQ-ACKs (paragraphs [206, 212, 216]).
US 2021/0400698 A1 discloses different code rate compensation factor for calculating resource elements for HARQ-ACKs (paragraphs [50, 105, 130]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        February 25, 2022